                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


YNDALECIO GAONA,

                     Petitioner,                       Case Number: 2:13-cv-13204
                                                       HON. VICTORIA A. ROBERTS
v.

DUNCAN MACLAREN,

                     Respondent.
                                            /

  OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
CORPUS, (2) GRANTING CERTIFICATE OF APPEALABILITY IN PART, AND
 (3) GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Petitioner Yndalecio Gaona is a state inmate at the Kinross Correctional Facility in

Kincheloe, Michigan. He filed a pro se petition for a writ of habeas corpus under 28

U.S.C. § 2254, concerning his convictions for assault with intent to commit murder and

possession of a firearm during the commission of a felony.

       For the reasons explained, the Court denies the petition for a writ of habeas corpus,

grants a certificate of appealability in part, and holds that an appeal could be taken in

good faith.

                                      I. Background

       Petitioner pleaded guilty in Kent County Circuit Court to assault with intent to

murder, Mich. Comp. Laws § 750.83, and possession of a firearm during the commission

of a felony, Mich. Comp. Laws § 750.227b. He filed an application for leave to appeal in
the Michigan Court of Appeals presenting the following claim:

       Defendant must be resentenced where his sentence was based on inaccurate
       information, incorrectly scored guidelines, a counsel-less misdemeanor, and
       the trial court failed to properly individualize the sentence to the offense
       and the offender.

       The Michigan Court of Appeals denied leave to appeal. People v. Gaona, Jr., No.

306381 (Mich. Ct. App. Apr. 23, 2012). The Michigan Supreme Court also denied leave

to appeal. People v. Gaona, Jr., 491 Mich. 911 (Mich. Apr. 23, 2012).

       Petitioner then filed a habeas corpus petition in this Court raising the same claim

raised on direct appeal and a motion asking for a stay to allow him to exhaust a second

claim in state court. (ECF No. 1, 3.) The Court granted the motion and imposed certain

conditions under which Petitioner was required to proceed, including initiating state court

collateral review within sixty days, and returning to this Court within sixty days of the

conclusion of state court proceedings. (ECF No. 5.)

       Within sixty days, Petitioner filed a motion for relief from judgment in the trial

court asserting that he received ineffective assistance of trial and appellate counsel. (See

ECF No. 17-7.) The trial court denied the motion, (ECF No. 17-8), and denied

Petitioner’s motion for reconsideration. (ECF No. 17-10.). The Michigan Court of

Appeals denied Petitioner’s application for leave to appeal. People v. Gaona, No. 335565

(Mich. Ct. App. Feb. 17, 2017). Petitioner did not seek leave to appeal in the Michigan

Supreme Court. See Affidavit of Larry Royster, Nov. 8, 2018 (ECF No. 17-12).

       On October 13, 2017, Petitioner moved to reopen this proceeding. (ECF No. 13.)


                                              2
The Court granted the motion, reopened the case, and directed Respondent to file an

answer. (ECF No. 14.) Respondent filed an answer and the relevant state court record.

(ECF No. 16-17.)

                                        II. Standard

       28 U.S.C. § 2254(d) provides:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to
       any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim –

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceedings.

28 U.S.C. § 2254(d).

       “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies a

rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15-16 (per curiam) (quoting Williams v. Taylor, 529

U.S. 362, 405-06 (2000)). “[T]he ‘unreasonable application’ prong of the statute permits a

federal habeas court to ‘grant the writ if the state court identifies the correct governing

legal principle from [the Supreme] Court but unreasonably applies that principle to the

facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

                                               3
Williams, 529 U.S. at 413). For a state court’s application of Supreme Court precedent to

be “‘unreasonable,’ the state court’s decision must have been more than incorrect or

erroneous. The state court’s application must have been ‘objectively unreasonable.’” Id.

at 520-21 (citations omitted). “A state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

       Section 2254(d)(1) limits a federal habeas court’s review to a determination of

whether the state court’s decision comports with clearly established federal law as

determined by the Supreme Court at the time the state court renders its decision. See

Williams, 529 U.S. at 412. Section 2254(d) “does not require citation of [Supreme Court]

cases – indeed, it does not even require awareness of [Supreme Court] cases, so long as

neither the reasoning nor the result of the state-court decision contradicts them.” Early v.

Packer, 537 U.S. 3, 8 (2002). “[W]hile the principles of “clearly established law” are to

be determined solely by resort to Supreme Court rulings, the decisions of lower federal

courts may be instructive in assessing the reasonableness of a state court’s resolution of

an issue.” Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007), citing Williams v.

Bowersox, 340 F.3d 667, 671 (8th Cir.2003).

       Lastly, a federal habeas court must presume the correctness of state court factual

determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption

only with clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th

                                             4
Cir. 1998).

                                        III. Discussion

                                   A. Sentencing Claims

       In his first claim, Petitioner argues that his sentence violates due process because it

was based upon inaccurate information. Specifically, he maintains that the trial court

erred in scoring Prior Record Variables (PRV) 5 and 6.

       In a summary order, the Michigan Court of Appeals denied this claim for “lack of

merit in the grounds presented.” People v. Gaona, No. 306381 (Mich. Ct. App. Nov. 22,

2011). This summary order is presumed to be an adjudication on the merits to which

AEDPA deference applies. See Harrington v. Richter, 562 U.S. 86, 99-100 (2011).

Petitioner offers no justification for overcoming the presumption that this claim was

adjudicated on the merits, and the Court finds none. AEDPA’s deferential standard of

review applies.

       Petitioner asserts that he is entitled to federal habeas relief because the state trial

court incorrectly scored ten points for PRV 5, which accounts for prior misdemeanor

convictions. See Mich. Comp. Laws § 777.55(c). Under PRV 5, ten points are scored

where a defendant has three prior misdemeanors. Id. Petitioner claims that one of the

three misdemeanor convictions (for possession of marijuana) should not have been

counted because he was not represented by counsel.

       Under clearly established Supreme Court authority, a sentencing court may not

rely on an uncounseled misdemeanor conviction to enhance a sentence if the conviction

                                               5
resulted in actual imprisonment. Nichols v. United States, 511 U.S. 738, 747-48 (1994).

To invoke this principle, however, a criminal defendant bears the burden to show both

that he did not voluntarily waive counsel and that the misdemeanor conviction resulted in

the imposition of a jail sentence. Id. at 746–47. Here, Respondent argues that, while the

marijuana misdemeanor conviction was uncounseled, the trial court properly considered it

because Petitioner was not sentenced to actual imprisonment.

       Petitioner was sentenced to thirty days imprisonment for the misdemeanor

conviction at issue, with thirty days credit for time-served. (See ECF No. 17-2,

PageID.224.) So the operative question here is whether a sentence for time served

constitutes actual imprisonment. Petitioner points to no Supreme Court precedent, and

the Court is aware of none, establishing that a sentence of time served, with no additional

prison or jail time, constitutes actual imprisonment, triggering the Sixth Amendment’s

right to counsel. In United States v. Cook, 36 F.3d 1098, 1994 WL 514528, *4 (6th Cir.

1994) (unpublished table decision), the Sixth Circuit Court of Appeals held that an

uncounseled misdemeanor conviction that resulted in a sentence of one day time served

was not properly considered in calculating federal sentencing guidelines. But “circuit

precedent does not constitute ‘clearly established Federal law, as determined by the

Supreme Court,’ ... [and] therefore cannot form the basis for habeas relief under

AEDPA.” Parker v. Matthews, 567 U.S. 37, 48-49 (2012). Indeed, other federal courts

have held that a sentence for time served does not implicate the Sixth Amendment’s right

to counsel. See Glaze v. Warden Ridgeland Corr. Inst., 481 F. Supp. 2d 505, 510 (D.S.C.

                                             6
2007) (finding no “established federal law supporting [petitioner’s] claim that a ‘time

served’ sentence constitutes an imposition of a term of imprisonment such that it may not

be imposed absent the benefit of counsel”); United States v. Marvin, No. 98-200-01, 2002

WL 32350547, *3 (E.D. Pa. June 17, 2002) (“Defendant received a sentence of 15 days

jail time credit, ‘time served’ for his New Jersey conviction which does not qualify as

imposed jail time.”).1

       Because there is no clearly established Federal law holding that a state court may

not rely on an uncounseled misdemeanor conviction which resulted in a sentence of time

served, Petitioner cannot establish that the Michigan Court of Appeals’ opinion denying

this claim is contrary to, or an unreasonable application of, clearly established Supreme

Court precedent and habeas relief is denied.

       Petitioner also challenges the scoring of PRV 6. PRV 6 assesses the defendant's

relationship to the criminal justice system. Mich. Comp. Laws § 777.56(1). This PRV

should be scored with ten points if the offender was “on parole, probation, or delayed

sentence status or on bond awaiting adjudication or sentencing for a felony” when he

committed the offense for which he is being sentenced. Mich. Comp. Laws

§ 777.56(1)(c).



       1
        See also Marceau & Rudolph, The Colorado Counsel Conundrum: Plea
Bargaining, Misdemeanors, and the Right to Counsel, 89 Denv.L.Rev. 327, 361 n.199
(2012) (“The majority of courts that have considered the issue have held that sentences of
‘time served’ do not constitute ‘actual imprisonment’ for Sixth Amendment right to
counsel purposes.).

                                               7
       Petitioner fails to show that the Michigan Court of Appeals’ decision denying this

claim was contrary to, or an unreasonable application of, federal law. “A state court’s

alleged misinterpretation of state sentencing guidelines and crediting statutes is a matter

of state concern only.” Howard v. White, 76 F. App'x 52, 53 (6th Cir. 2003). And

“federal habeas corpus relief does not lie for errors of state law.” Estelle v. McGuire, 502

U.S. 62, 67 (1991). So Petitioner’s claim that the trial court incorrectly scored PRV 6 is

not cognizable on federal habeas review.

       Petitioner attempts to convert this claim into a cognizable federal constitutional

claim by arguing that the scoring of PRV 6 was based upon inaccurate information. It is

true that a sentence based on “extensively and materially false” information which the

defendant had no opportunity to correct may state a federal due process violation.

Townsend v. Burke, 334 U.S. 736, 741 (1948). The record shows that Petitioner had a

sentencing hearing before the state trial court with an opportunity to challenge the scoring

of the guidelines. Petitioner did not challenge the scoring of PRV 6 at his sentencing

hearing, but presented this claim to the state appellate courts and was denied relief.

Petitioner fails to establish that the trial court relied upon materially false or inaccurate

information in imposing his sentences which he had no opportunity to correct. No due

process violation occurred.

                           B. Ineffective Assistance of Counsel

       In 2013, the Court stayed this proceeding to allow Petitioner to raise ineffective

assistance of trial and appellate counsel claims in state court – claims not raised in the

                                               8
petition. (ECF No. 5). Respondent maintains that these claims are not properly before

the Court because Petitioner did not raise the claims in his petition and, after the Court

lifted the stay, did not seek to amend his petition to raise them..

       When the Court stayed this proceeding, the Court required Petitioner to file a

motion to lift stay and an amended petition within sixty days after the conclusion of the

state court proceedings. (See ECF No. 5, PageID.37.) Petitioner moved to lift the stay,

but did not file an amended petition at any time. Accordingly, the ineffective assistance

of counsel claims have not been properly raised in this Court.

       Alternatively, even if the claims are properly before the Court, Petitioner is not

entitled to relief because they are procedurally defaulted. A petitioner must exhaust state

court remedies before filing a habeas petition by presenting each federal constitutional

claim through one full round of state-court appellate review. 28 U.S.C. § 2254(b);

Coleman v. Thompson, 501 U.S. 722, 731 (1991); Manning v. Alexander, 912 F.2d 878,

881 (6th Cir. 1990). Petitioner raised these claims for the first time in his state court

motion for relief from judgment. (See ECF No. 17-7.) After the trial court denied his

motion, Petitioner failed to present these claims in accordance with state court rules in the

Michigan Court of Appeals, and failed to seek leave to appeal in the Michigan Supreme

Court. Thus he did not proceed through one complete round of appellate review as is

required to properly exhaust state court remedies. See Wagner v. Smith, 581 F.3d 410,

414 (6th Cir. 2009) (holding that a petitioner properly exhausts a claim by presenting it to

both the state court of appeals and the state supreme court). These claims, therefore, are

                                               9
unexhausted.

       Petitioner can no longer exhaust these claims because he already filed a motion for

relief from judgment in the state trial court and does not argue that his claims fall within

the narrow exception to the prohibition against filing successive motions for relief from

judgment in state court. Because no remedy remains available to Petitioner to exhaust

state remedies, the Court will not dismiss the petition for lack of exhaustion. Hannah v.

Conley, 49 F.3d 1193, 1195-96 (6th Cir. 1995).

       At the same time, the Court will not address the merits fo these unexhausted claims

unless Petitioner can show cause to excuse his failure to present the claims in the state

courts and actual prejudice to his defense at trial or on appeal. Id. at 1196 (citing

Coleman, 501 U.S. at 750-51). To the extent that Petitioner alleges that his appellate

attorney’s ineffectiveness constitutes cause to excuse the default, it does not. Ineffective

assistance of appellate counsel does not excuse his failure to fully present this claim on

collateral review. Hannah, 49 F.3d at 1196.

       These claims are procedurally defaulted and barred from review unless Petitioner

can establish that a constitutional error resulted in a fundamental miscarriage of justice,

which requires a showing of actual innocence. See Schlup v. Delo, 513 U.S. 298, 321

(1995). To make a showing of actual innocence, “a petitioner must show that it is more

likely than not that no reasonable juror would have found the petitioner guilty beyond a

reasonable doubt.” Id. at 327. Petitioner fails to present new, reliable evidence in light of

which no reasonable juror would have found him guilty. Therefore, the Court denies

                                              10
these claims.

                             C. Certificate of Appealability

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

unless a certificate of appealability ("COA") is issued under 28 U.S.C. § 2253. A COA

may be issued "only if the applicant has made a substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). A petitioner must show “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(citation omitted).

       Here, jurists of reason could debate the Court’s resolution of Petitioner’s claim that

the trial court improperly relied on an uncounseled misdemeanor when sentencing

Petitioner. Therefore, the Court grants Petitioner a certificate of appealability on that

issue. The Court finds that reasonable jurists would not debate the Court’s conclusions

with respect to Petitioner’s remaining clams and denies a certificate of appealability on

those claims.

                                      IV. Conclusion

       For the reasons stated above, the Court DENIES the petition for a writ of habeas

corpus. The Court GRANTS a certificate of appealability as to Petitioner’s claim

concerning his uncounseled misdemeanor conviction. The Court DENIES a certificate of

appealability as to Petitioner’s remaining claims.

                                             11
     The Court grants Petitioner leave to proceed on appeal in forma pauperis.

     SO ORDERED.

                                       s/ Victoria A. Roberts
                                       VICTORIA A. ROBERTS
                                       UNITED STATES DISTRICT JUDGE

DATED: 6/29/2021




                                         12
